712 N.W.2d 471 (2006)
474 Mich. 1125
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Pierre Lamar McCALL, Defendant-Appellant.
Docket No. 130006 & (87). COA No. 252753.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the motion to raise new issues is GRANTED. The application for leave to appeal the October 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions *472 presented should be reviewed by this Court.